Citation Nr: 0100198	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head injury, including headaches, anxiety, 
depression and nervous disorder.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from March 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for service connection for residuals of 
head injury, including headaches, anxiety, depression and 
nervous disorder.  The appellant subsequently filed a timely 
notice of disagreement and substantive appeal regarding this 
issue.

During the course of this appeal, the appellant raised a 
claim of entitlement to service connection for bilateral 
tinnitus.  The RO denied this claim in a rating decision 
dated in August 1999.  Thereafter, the appellant filed a 
timely notice of disagreement regarding this issue.

For the reasons indicated below, the Board must remand both 
of these issues.


REMAND

A.  Service Connection for Residuals of Head Injury 

The appellant contends, in essence, that service connection 
is warranted for residuals of head injury, including 
headaches, anxiety, depression and nervous disorder.  

A review of the appellant's claims file reveals that he has 
previously been denied service connection for residuals of a 
head injury in rating decision, dated in January 1998.  The 
RO notified the appellant of this decision that same month.  
The appellant did not appeal the RO's decision and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the appellant has 
submitted new and material evidence to reopen his claim for 
service connection for residuals of head injury, including 
headaches, anxiety, depression and nervous disorder.

The RO has treated this issue as an original claim for 
service connection.  The fact that the RO may have determined 
that new and material evidence was presented, and reopened 
the claim on that basis, is not binding on the Board.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (On appeal, the U.S. 
Court of Appeals for the Federal Circuit (Federal Court) held 
that the U. S. Court of Appeals for Veterans Claims correctly 
construed 38 U.S.C. §§ 5108 and 7104 in holding that the 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).  
The Board notes that the RO did not provide the appellant 
with laws and regulations concerning finality of rating 
decisions, the requirement to submit new and material 
evidence to reopen a claim and what constitutes such 
evidence, and did not indicate whether his claims have been 
reopened or decided on the basis of the failure to present 
new and material evidence which would warrant reopening that 
claim.  This is not permissible. See Barnett v. Brown, 8 Vet. 
App. 1 (1995), cf. Curry v. Brown, 7 Vet. App. 59, 66 (1994) 
(When the Board addresses a question not considered by the 
RO, the Board must consider whether the claimant had notice 
and whether the claimant was prejudiced.).  Accordingly, the 
RO should reconsider the issue of service connection for 
residuals of a head injury, including headaches, anxiety, 
depression and nervous disorder, and determine if the 
appellant has submitted new and material evidence to reopen 
this claim. 

	(i) New and Material Evidence - Changing Regulations

The Board also notes that during the pendency of this appeal, 
significant changes have occurred in the caselaw addressing 
claims to reopen based upon new and material evidence.  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Under the current caselaw, the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be some new evidence that contributes to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  

B.  Service Connection for Bilateral Tinnitus

In August 1999, the RO issued a rating decision that denied 
the appellant's claim for service connection for bilateral 
tinnitus.  That same month, the appellant filed a notice of 
disagreement pertaining to this issue.  A statement of the 
case regarding this issue does not, however, appear in the 
appellant's claims file.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand. Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Accordingly, the issue of entitlement to service 
connection for bilateral tinnitus is remanded to the RO for 
issuance of a statement of the case addressing this claim. 
See 38 U.S.C.A. § 7105(d)(1) (issuance of SOC required after 
filing of NOD).

C.  Veterans Claims Assistance Act of 2000

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

To ensure full compliance with due process requirements and 
to comply with any duty to assist, the case is REMANDED for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue of 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for residuals of 
head injury, including headaches, anxiety, 
depression and nervous disorder.  This 
determination should be made in accordance 
with the provisions of Hodge v. West, 155 
F.3d 1356 (1998) and 38 C.F.R. § 3.156(a) 
(2000). 

3.  The RO should issue a statement of the 
case on the issue of entitlement to 
service connection for bilateral tinnitus. 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); see 38 U.S.C.A. § 7105(d)(1) 
(issuance of SOC required after filing of 
NOD).  The appellant and his 
representative should be given an 
opportunity to respond.

4.  If any benefit sought on appeal 
remains denied the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
indicate that the additional evidence 
submitted herein has been considered.  The 
SSOC must also contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. 
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5108 (West 1991) and 
38 C.F.R. § 3.156(a) (2000).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


